                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.          CV 19-10906 FMO (JCx)                                Date    February 11, 2020
 Title             Allen Bennett, et al. v. FCA US LLC, et al.




 Present: The Honorable           Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                  None                            None
                Deputy Clerk                      Court Reporter / Recorder               Tape No.
             Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                       None Present
 Proceedings:               (In Chambers) Order Remanding Action

       On November 25, 2019, Allen Bennett and Randi Bennett (collectively, “plaintiffs”) filed a
Complaint in the Los Angeles County Superior Court against FCA US, LLC (“FCA”) and Glendora
Chrysler Dodge Jeep Ram (“Glendora Chrysler”) (collectively, “defendants”). (See Dkt. 1-3,
Complaint at ¶¶ 1-6). Plaintiffs asserted claims under California Civil Code § 1793.2, a Breach
of Express Written Warranty claim, and a Fraudulent Inducement claim against FCA. (See id. at
¶¶ 123-140, 146-164). Plaintiffs allege claims for Breach of the Implied Warranty of
Merchantability against both defendants. (See id. at ¶¶ 141-145). Plaintiffs allege a Negligent
Repair claim against Glendora Chrysler. (See id. at ¶¶ 165-169). On December 27, 2019, FCA
removed the action on diversity jurisdiction grounds pursuant to 28 U.S.C. § 1332.1 (See Dkt. 1,
Notice of Removal (“NOR”) at ¶¶ 12-27). Having reviewed the pleadings, the court hereby
remands this action to state court for lack of subject matter jurisdiction. See 28 U.S.C. § 1447(c).

                                            LEGAL STANDARD

         In general, “any civil action brought in a State court of which the district courts of the United
States have original jurisdiction, may be removed by the defendant or the defendants, to the
district court[.]” 28 U.S.C. § 1441(a). A removing defendant bears the burden of establishing that
removal is proper. See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (per curiam) (“The
strong presumption against removal jurisdiction means that the defendant always has the burden
of establishing that removal is proper.”) (internal quotation marks omitted); Abrego Abrego v. The
Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per curiam) (noting the “longstanding, near-
canonical rule that the burden on removal rests with the removing defendant”). Moreover, if there
is any doubt regarding the existence of subject matter jurisdiction, the court must resolve those



         1
         In addition to diversity jurisdiction, the NOR states that “the action involves a federal
question[,]” (see Dkt. 1, NOR at ¶ 27), but fails to explain or otherwise point to which federal
question FCA refers. (See, generally, id.). Plaintiffs allege no federal claims in the Complaint.
(See, generally, Dkt. 1-3, Complaint).
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                               Page 1 of 4
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 19-10906 FMO (JCx)                                 Date     February 11, 2020
 Title          Allen Bennett, et al. v. FCA US LLC, et al.

doubts in favor of remanding the action to state court.2 See Gaus, 980 F.2d at 566 (“Federal
jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.”).

        Indeed, “[i]f at any time before final judgment it appears that the district court lacks subject
matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c); see Kelton Arms Condo.
Owners Ass’n, Inc. v. Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003) (“Subject matter
jurisdiction may not be waived, and, indeed, we have held that the district court must remand if
it lacks jurisdiction.”); Washington v. United Parcel Serv., Inc., 2009 WL 1519894, *1 (C.D. Cal.
2009) (a district court may remand an action where the court finds that it lacks subject matter
jurisdiction either by motion or sua sponte).

                                            DISCUSSION

       The court’s review of the NOR and the attached state court Complaint makes clear that this
court does not have subject matter jurisdiction over the instant matter. In other words, plaintiffs
could not have originally brought this action in federal court, as plaintiffs do not competently allege
facts supplying diversity jurisdiction. Therefore, removal was improper. See 28 U.S.C. § 1441(a);
Caterpillar, Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 2429 (1987) (“Only state-court
actions that originally could have been filed in federal court may be removed to federal court by
the defendant.”) (footnote omitted).

       When federal subject matter jurisdiction is predicated on diversity of citizenship, see 28
U.S.C. 1332(a), complete diversity must exist between the opposing parties. See Caterpillar Inc.
v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 472 (1996) (stating that the diversity jurisdiction statute
“applies only to cases in which the citizenship of each plaintiff is diverse from the citizenship of
each defendant”). Plaintiffs appear to be citizens of California. (See Dkt. 1-3, Complaint at ¶ 2).
FCA is a citizen of Delaware and Michigan. (See Dkt. 1, NOR at ¶ 24). Glendora Chrysler,
however, appears to be a citizen of California. (See Dkt. 1-3, Complaint at ¶ 5) (“Defendant
Glendora Chrysler Dodge Jeep Ram . . . is an unknown business entity organized and in existence
under the laws of the State of California.”). FCA asserts, however, that Glendora Chrysler is a
sham defendant who was fraudulently joined, and that therefore its citizenship should be
disregarded for purposes of diversity jurisdiction. (See Dkt. 1, NOR at ¶¶ 24-26).

      “If a plaintiff fails to state a cause of action against a resident defendant, and the failure is
obvious according to the well-settled rules of the state, the joinder is fraudulent and the
defendant’s presence in the lawsuit is ignored for purposes of determining diversity.” United
Comput. Sys., Inc. v. AT & T Corp., 298 F.3d 756, 761 (9th Cir. 2002) (internal quotation marks
omitted). “It is only where the plaintiff has not, in fact, a cause of action against the resident


         2
         An “antiremoval presumption” does not exist in cases removed pursuant to the Class
Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). See Dart Cherokee Basin Operating Co., LLC
v. Owens, 135 S.Ct. 547, 554 (2014).
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                 Page 2 of 4
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 19-10906 FMO (JCx)                               Date    February 11, 2020
 Title          Allen Bennett, et al. v. FCA US LLC, et al.

defendant, and has no reasonable ground for supposing he has, and yet joins him in order to
evade the jurisdiction of the federal court, that the joinder can be said to be fraudulent, entitling
the real defendant to a removal.” Albi v. Street & Smith Publ’ns, 140 F.2d 310, 312 (9th Cir. 1944)
(footnote omitted); see Allen v. Boeing Co., 784 F.3d 625, 634 (9th Cir. 2015) (“[J]oinder is
fraudulent when a plaintiff’s failure to state a cause of action against the resident defendant is
obvious according to the applicable state law.”). The defendant must show by “clear and
convincing evidence” that the plaintiff does not have a colorable claim against the alleged sham
defendant. See Hamilton Materials Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007)
(“Fraudulent joinder must be proven by clear and convincing evidence.”); see also Mireles v. Wells
Fargo Bank, N.A., 845 F.Supp.2d 1034, 1063 (C.D. Cal. 2012) (“Demonstrating fraudulent joinder”
requires showing that “after all disputed questions of fact and all ambiguities . . . are resolved in
the plaintiff’s favor, the plaintiff could not possibly recover against the party whose joinder is
questioned.”) (emphasis in original); Vasquez v. Bank of Am., N.A., 2015 WL 794545, *4 (C.D.
Cal. 2015) (finding defendants had not met the “heavy burden of persuasion to show to a near
certainty that joinder was fraudulent” because plaintiff could amend complaint to state at least one
valid claim) (internal quotation marks omitted). Indeed, “[a] defendant invoking federal court
diversity jurisdiction on the basis of fraudulent joinder bears a heavy burden since there is a
general presumption against [finding] fraudulent joinder.” Grancare, LLC v. Thrower, 889 F.3d
543, 548 (9th Cir. 2018) (internal quotation marks omitted).

        The court finds that FCA has failed to meet its “heavy burden” of showing by clear and
convincing evidence that plaintiffs do not have a colorable claim against Glendora Chrysler. FCA
contends that plaintiffs’ claims against Glendora Chrysler fail because it “believes Plaintiffs have
no intention of prosecuting these claims against [Glendora Chrysler]” and that plaintiffs’ claims
against Glendora Chrysler “are bare-boned, non-specific allegations.” (See Dkt. 1, NOR at ¶ 25).
As an initial matter, FCA’s speculation regarding plaintiffs’ intent is irrelevant. The court,
moreover, notes that FCA has failed to identify how plaintiffs’ claims against Glendora Chrysler
are deficient. (See, generally, id. at ¶¶ 24-26). In any event, it is not enough to establish that
plaintiffs have failed to state a claim against Glendora Chrysler. In other words, because there
exists the possibility that plaintiffs could salvage their breach of warranty and negligent repair
claims through amendment (e.g., by pleading more facts to support their claims), the court is
unable to conclude that Glendora Chrysler is a sham defendant. See Chau-Barlow v. Provident
Life & Accident Ins. Co., 2016 WL 5921061, *2 (C.D. Cal. 2016) (“In order for this Court to find that
Dr. Chen and Ballard are sham defendants, it would have to determine, in essence, that as a
matter of law a state court would sustain a demurrer as to all causes of action without leave to
amend.”); Padilla v. AT & T Corp., 697 F.Supp.2d 1156, 1159 (C.D. Cal. 2009) (“Even if Plaintiff
did not plead facts sufficient to state a claim against [an alleged sham defendant], Defendants
have not established that Plaintiff could not amend her pleadings and ultimately recover against
[that sham defendant.]”).

       In sum, given that any doubt regarding the existence of subject matter jurisdiction must be
resolved in favor of remanding the action to state court, see Gaus, 980 F.2d at 566, the court is
not persuaded, under the circumstances here, that FCA has met its burden of showing that
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                               Page 3 of 4
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-10906 FMO (JCx)                                Date     February 11, 2020
 Title          Allen Bennett, et al. v. FCA US LLC, et al.

Glendora Chrysler was fraudulently joined. Because Glendora Chrysler appears to be a citizen
of California, there is no basis for diversity jurisdiction, and the court lacks subject matter
jurisdiction over this matter.

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

                                           CONCLUSION

         Based on the foregoing, IT IS ORDERED that:

       1. The above-captioned action shall be remanded to the Superior Court of the State of
California for the County of Los Angeles, 111 N. Hill St., Los Angeles, CA 90012, for lack of
subject matter jurisdiction pursuant to 28 U.S.C. § 1447(c).

         2. The Clerk shall send a certified copy of this Order to the state court.

         3. All pending motions are denied as moot.




                                                                                00     :    00
                                                       Initials of Preparer           vdr




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                             Page 4 of 4
